Title: To Thomas Jefferson from Thomas Eddy, 9 February 1802
From: Eddy, Thomas
To: Jefferson, Thomas


          
            Respected Friend
            New york, 2nd mo. 9th. 1802—
          
          The Sanguinary Penal Laws of Europe, wch. were continued in their full extent in the United States, very soon claimed the attention of a people attached to principles of Freedom, Moderation & Justice—The Province of Pennsylvania under the Administration of the virtuous Penn early, but in vain, attempted the Establishment of a Code of Laws by which each crime received a punishment in proportion to its degree of enormity—Soon after the Revolution, encouraged by the spirit of Freedom to investigate a subject which they held of the first importance to Civil society, they framed a System of Penal Laws which reflects lasting credit on that State—
          This State became enamoured with the alteration & Establishment made in Pennsylvania, and in 1796 adopted similar Laws—The Prison in New York serves to receive the Convicts of the whole State, and having bestowed several Years in the management of its concerns as one of the Inspectors, and believing it my duty to spread principles tending to promote the general good of Mankind, wch. perhaps when more known may be the means of bringing forward similar establishments. I was induced to publish a Pamphlet giving an account of this benevolent institution, with some occasional remarks—Perfectly satisfied that thou are attached to a reform, founded on the pure principles of Christianity, I am induced, without the pleasure of being personally known, to take the liberty of presenting thee with the account I have just published, and of wch. I crave thy kind acceptance—
          I am with great respect & Esteem Thy Assured Friend
          
            Thomas Eddy
          
         